NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3912
                                       __________

           BRANDON L. FAKE, father of C. Fake, minor and B. Fake, minor;
                         C. F., minor; B. F., minor

                                             v.

      COMMONWEALTH OF PENNSYLVANIA; PHILADELPHIA COUNTY
         COURT OF COMMON PLEAS; DIANE R. THOMPSON, Judge;
    ROBERT A. GRACI, Judicial Conduct Board; JUDGE MARGARET T. MURPHY

                                  Brandon L. Fake,
                                            Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-17-cv-02242)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 1, 2020

          Before: AMBRO, GREENAWAY, JR., and PORTER, Circuit Judges

                            (Opinion filed: December 9, 2020)
                                      ___________

                                       OPINION*
                                      ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Brandon Fake filed a pro se complaint in the United States District Court for the

Middle District of Pennsylvania against the Commonwealth of Pennsylvania, the

Philadelphia Court of Common Pleas, Judge Diane R. Thompson, Judge Margaret T.

Murphy, and Robert A. Graci (the Chief Counsel of the Judicial Conduct Board of

Pennsylvania). He claimed that the defendants conspired to deprive him of his

constitutional rights during child-custody proceedings in the Philadelphia Court of

Common Pleas. The defendants moved to dismiss the complaint pursuant to Rules

12(b)(1) and (b)(6) of the Federal Rules of Civil Procedure. The District Court granted

the motion and dismissed the complaint.1 This Court affirmed. Fake v. Pennsylvania,

758 F. App’x 307, 310 (3d Cir. 2018) (per curiam) (not precedential).

       Fake then filed in the District Court a motion for relief from judgment pursuant to

Rules 60(b)(1), (2), (3) and (6) and 60(d)(1) and (3) of the Federal Rules of Civil

Procedure. In essence, Fake argued that the defendants’ attorney, Martha Gale,

committed perjury and fraud in the motion-to-dismiss proceedings in order to “cover up”

and “conceal the ongoing [f]ederal crimes of the [d]efendants in their operation of the

human trafficking enterprise for profit at the expense of the United States Government

and its [c]itizens.” Mot. at 4-5, ECF No. 20. Fake submitted an affidavit and various



1
  The District Court also denied Fake’s motions for a preliminary injunction, a temporary
restraining order, appointment of counsel, and his motion to strike the defendants’ motion
to dismiss.
                                             2
state-court filings in support of the motion. The District Court denied relief. Fake

appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District

Court’s denial of relief under Rules 60(b) and (d) for abuse of discretion. Budget Blinds,

Inc. v. White, 536 F.3d 244, 251 & n.5 (3d Cir. 2008).

       We will affirm for substantially the same reasons stated by the District Court. As

the District Court noted, Fake was not entitled to relief under Rule 60(b) because he

could have raised his allegations on appeal. See United States v. Fiorelli, 337 F.3d 282,

288 (3d Cir. 2003). In addition, Fake’s unsupported allegations of fraud were insufficient

to justify an independent action under Rule 60(d)(1), see Jackson v. Danberg, 656 F.3d

157, 166 (3d Cir. 2011) (explaining that the court may relieve a party from a judgment

under Rule 60(d)(1) in order to “prevent a grave miscarriage of justice”), or reopening

under Rule 60(d)(3), see Booker v. Dugger, 825 F.2d 281, 283 (11th Cir. 1987) (stating

that a party seeking relief under Rule 60(d)(3) must establish fraud upon the court “by

clear and convincing evidence”). Lastly, given that Fake failed to provide any basis to

warrant reopening, the District Court acted within its discretion in denying Fake’s request

for appointment of counsel.

       We have reviewed Fake’s brief on appeal and conclude that his objections to the

District Court’s order are meritless. Accordingly, we will affirm.




                                             3